[Cite as Hamilton v. Reynolds, 2013-Ohio-5660.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                              HANCOCK COUNTY




AMY M. HAMILTON,
NKA AMY BARROWS,

        PLAINTIFF-APPELLANT,                             CASE NO. 5-13-11

        v.

JEFFREY G. REYNOLDS,                                     OPINION

        DEFENDANT-APPELLEE.




                Appeal from Hancock County Common Pleas Court
                                Juvenile Division
                            Trial Court No. 20240150

                                     Judgment Affirmed

                         Date of Decision: December 23, 2013




APPEARANCES:

        Garth W. Brown for Appellant



                                                  1
Case No. 5-13-11


SHAW, J.

       {¶1} Plaintiff-appellant, Amy M. Hamilton nka Barrows (“Amy”), appeals

the March 15, 2013 judgment of the Hancock County Juvenile Court granting a

motion to modify child support and a motion for judgment on overpayment filed

by the Hancock County Child Support Enforcement Agency (“HCCSEA”), and

issuing a judgment against Amy in the amount of $18,105.52 for a child support

overpayment made by defendant-appellee, Jeffrey G. Hamilton (“Jeffrey”), and

ordering Amy pay the judgment in monthly installments of $500.00, plus

processing fees.

       {¶2} This case has a long and contentious history regarding custody of the

parties’ children. For economy, we will only include those facts pertinent to the

child support issue raised in the assignments of error.

       {¶3} In August of 2002, this case was initiated when Amy filed a complaint

requesting the trial court to adopt an administrative order issued by the HCCSEA

on July 23, 2002. In this order, the HCCSEA determined Jeffrey to be the legal

father of Amy’s three children, N.M.R. (born in October 1999), N.C.R. (born in

October 1999), and A.R. (born in September 2001), and ordered Jeffrey to pay

child support in the amount of $963.66 per month.




                                         -2-
Case No. 5-13-11


      {¶4} On January 28, 2003, the trial court issued a judgment entry finding

Jeffrey to be the natural father of the three children and ordering him to pay

monthly child support of $963.66.

      {¶5} On November 6, 2003, the HCCSEA filed a motion to modify

Jeffrey’s child support to increase his monthly obligation.       The trial court

subsequently issued an order modifying Jeffrey’s child support to $1,365.00 per

month.

      {¶6} On August 2, 2005, the HCCSEA filed a motion to modify Jeffrey’s

child support to decrease his monthly obligation. On July 17, 2006, trial court

issued a judgment entry modifying Jeffrey’s child support to $990.14 per month.

      {¶7} On August 8, 2008, the parties agreed to modify Jeffrey’s monthly

child support obligation to $463.87, commencing May 1, 2008, via a consent

judgment entry. In this consent judgment entry, the parties acknowledged that

Jeffrey had been injured in an accident and was no longer employed. The new

monthly child support figure was calculated based on the long-term disability

benefits Jeffrey received through a private insurance policy. The judgment entry

also stated that Jeffrey had a pending claim in a civil lawsuit through which he

expected to be compensated for lost wages. Accordingly, based upon the parties’

agreement, the judgment entry ordered “that should [Jeffrey] recover any lost

wages attributable to the year 2008, this amount shall be considered as [Jeffrey’s]


                                        -3-
Case No. 5-13-11


income and the child support worksheet attached hereto shall be recalculated.”

(Doc. No. 181 at 2).

       {¶8} On March 26, 2009, the HCCSEA filed a “Motion to Modify Child

Support and to Give Credit for Benefits Received.” In this motion, the HCCSEA

stated that after the last child support modification on August 8, 2008, Jeffrey

applied for and was approved to receive Social Security disability benefits in the

amount of $1,603.00 per month.

       {¶9} In a supporting memorandum, the HCCSEA explained that each of the

three children had also received a lump sum payment of $4,663.00 (or $13,989.00

total) in derivative Social Security benefits due to Jeffrey being deemed disabled

from April 2007 through October 2008. However, the HCCSEA further stated

that during this time period Jeffrey had remained current in his child support

obligation by making payments either directly from his disability benefits plan

through his private insurance policy or from other income sources available to

him. The HCCSEA argued that Jeffrey had effectively paid his child support

obligation twice when Amy received the $13,989.00 in Social Security funds on

the children’s behalf. Accordingly, the HCCSEA requested Jeffrey’s child support

account be adjusted to reflect a credit of $13,989.00.

       {¶10} The HCCSEA also informed the trial court that Jeffrey had since

returned to work and his children were no longer receiving Social Security


                                         -4-
Case No. 5-13-11


dependency benefits. Therefore, the HCCSEA requested Jeffrey’s child support

obligation again be adjusted to reflect his current income.

       {¶11} Shortly thereafter, pursuant to a court order, the $13,989.00 was

“impounded” and the distribution of the funds was delayed until after a hearing on

the matter. (Doc. No. 185).

       {¶12} On July 17, 2009, the trial court issued a judgment entry modifying

Jeffrey’s child support obligation to $612.61 a month, plus processing fees,

commencing November 1, 2008.

       {¶13} On August 7, 2009, the magistrate issued a decision addressing the

issue of the overpayment.      In her decision, the magistrate cited Williams v.

Williams, 88 Ohio St. 3d 441, 444, in which the Supreme Court of Ohio stated that

a child support obligor “is entitled to a full credit in his or her child support

obligation for Social Security payments received by a minor child.”              The

magistrate specifically stated the following regarding the overpayment:

       It is clear that a disabled parent is entitled to a full credit against
       his or her child support obligation for social security payments
       received by a minor child. [Amy] received derivative benefits
       for the three children from April 2007 to October 2008. During
       that time, [Jeffrey’s] actual support liability, not including
       processing fees, was $15,655.04. [Amy] received $13,989.00 in
       Social Security payments and $16,008.03, not including
       processing fees, in direct payments by [Jeffrey] or his disability
       insurance. Since [Jeffrey’s] payments exceeded the amount due
       for the period from April 2007 through October 2008, he should
       receive a credit of $13,989.00 against future child support due.


                                         -5-
Case No. 5-13-11


      As of the end of June 2009, [Jeffrey] had a credit of
      approximately $1,961.50, which represents his credit as of the
      end of 2008, and no payments were charged in the months of
      February through June 2009, by [the HCCSEA]. The amount
      due for those five months is approximately $2,319.40, which
      monies were impounded by [the HCCSEA]. The [HCCSEA]
      should be ordered to release the impounded funds to [Jeffrey].

      It is clear that [Jeffrey] will have a large futures amount, and the
      issue is how he is to recoup that amount from [Amy]. The Court
      must consider the best interest of the children, and assume that
      Obligee needs money to support the children of the parties,
      however, [Amy] should not receive a windfall of double
      payments for 18 months. The current Order provides that
      [Jeffrey] is to pay $612.61, per month, plus processing charge, as
      long as health insurance is provided * * *[.] Jeffrey should be
      ordered to pay the sum of $412.61 per month, plus processing
      charge * * *[.] This is a repayment of $200.00 per month on the
      Social Security benefits.

(Doc. No. 194 at 5-6).      On October 19, 2009, the trial court approved the

magistrate’s decision and issued a judgment entry setting forth orders in

accordance with that decision.

      {¶14} On May 7, 2010, Amy filed “Motion to Recalculate Child Support

Based Upon Income to Defendant in the Year 2008 Pursuant to this Court’s

Judgment Entry of August 8, 2008.” In a subsequent hearing addressing the

motion, it was revealed that Jeffrey had settled his civil lawsuit and received

compensation for lost wages in 2008. In a judgment entry dated March 21, 2011,

Jeffrey’s child support obligation for the year of 2008 was increased by $928.44

and the trial court ordered the “futures” account to be deducted by that amount.


                                        -6-
Case No. 5-13-11


      {¶15} On January 18, 2012, the HCCSEA filed a motion to modify child

support due to Jeffrey’s approval for Social Security disability benefits as of

December 2009.     On the same day, the HCCSEA also filed a “Motion For

Judgment on Overpayment,” informing the trial court that Amy had again received

a lump sum payment of derivative Social Security benefits on behalf of the

parties’ children due to Jeffrey’s recent approval for disability benefits.   The

HCCSEA requested the trial court to determine if Jeffrey had overpaid his child

support for the most recent time period he was entitled to receive Social Security

disability benefits. The HCCSEA also requested the trial court to reduce any

amount of overpayment to a judgment in favor of Jeffrey and order Amy to make

reasonable payments to satisfy the judgment.

      {¶16} On July 31, 2012, Amy and Jeffrey appeared pro se before the

magistrate on the issue of the overpayment and reimbursement. Legal counsel for

the HCCSEA was also present at this hearing and admitted into evidence several

administrative records regarding Jeffrey’s child support account.

      {¶17} In a subsequent decision, the magistrate made the following findings

of fact based upon the evidence presented at the hearing: (1) Amy received a lump

sum payment of $5,684.00 for each of the three children (or $17,052.00) based

upon Jeffrey’s qualification for Social Security disability benefits for the time

period of December 2009 through January 2012; (2) Jeffrey’s child support


                                        -7-
Case No. 5-13-11


obligation during this time period was $15,927.86; (3) As of December 2009, the

“futures” account which was funded by the child support overpayment Amy

received in 2007 and 2008 contained $11,468.95; (4) During the time period

between December 1, 2009 through the end of January, the “futures” account was

reduced in monthly increments to satisfy a portion of Jeffrey’s child support

obligation; (5) During March of 2011, the parties litigated a dispute regarding lost

wage compensation awarded to Jeffrey in a civil lawsuit which resulted in a

judgment reducing the “futures” account by $928.44; (6) At the end of January

2012, the “futures” account contained $2,177.66;1 (7) In addition to the child

support payments made from the “futures” account, Jeffrey also paid $7,565.01 in

child support from other income sources for the period of December 2009 through

January 2012; (8) Amy disputed that she received any overpayment in child

support for the relative time period; (9) Amy also informed the court she spent the

entire amount she received from Social Security on the children’s behalf and

generally alluded to some significant medical issues experienced by one of the

children but provided no specific evidence regarding the medical issue at the

motion hearing. (Doc. No. 233 at 6-7).




1
  The record reflects that the “futures” account had a zero balance as of May 2012 and that the funds
remaining at the end of January 2012 were used to pay Jeffrey’s child support obligation from February
2012 until the “futures” account was depleted. It should be noted that Amy was also receiving Social
Security benefits on behalf of the children during this time.


                                                 -8-
Case No. 5-13-11


      {¶18} Based on the evidence at the hearing, the magistrate concluded that

Jeffrey had once again overpaid his child support when Amy received the lump

sum payment of Social Security benefits on behalf of the children as a result of

Jeffrey being deemed disabled for the period of December 2009 through January

2012 and when Amy also received monthly child support payments from Jeffrey

during this timeframe. Specifically, the magistrate found that this time Jeffrey was

entitled to a reimbursement of $18,105.52. This number consisted of the balance

of the “futures” account as of December 2009 ($11,468.95), minus the judgment

for Jeffrey’s lost wages relating back to 2008 ($928.44), plus the amount Jeffrey

paid in monthly child support payments from other income sources during the time

period of December 2009 through January 2012 ($7,565.01).

      {¶19} The magistrate then made the following recommendations based on

the evidence presented at the motion hearing:

      1. The Court should find that current child support should be
      adjusted to $0.00 effective February 1, 2012 based upon the derivative
      benefits received by [Amy] on behalf of the child[ren] exceeding the
      child support amount owed. [Amy] is providing health insurance for
      the children and the amount paid is provided for in the calculation.
      Accordingly, no cash medical support is owed.

      2. The Court should find that [Jeffrey] has overpaid support to
      [Amy] in the amount of $18,105.52. The Court should order that the
      HCCSEA establish a separate SETS account for this overpayment,
      should grant judgment on the overpayment, and should order that
      [Amy] pay this amount to [Jeffrey] in installments of $500.00 per
      month plus processing fees.


                                        -9-
Case No. 5-13-11


       3. The Court should order that the parties split the costs of these
       proceedings equally.

(Doc. No. 233 at 9).

       {¶20} In making these recommendations, the magistrate specifically noted

that “[Amy] has been through this before and it is unconscionable that she would

simply cash the [Social Security] check and spend the money knowing of [sic] the

amount of futures owed and the fact that [Jeffrey] also paid support during this

time. Furthermore, the $500.00 is reasonable in light of amount of the debt and

taking into account the financial situation of the parties.” (Doc. No. 233 at 8-9).

       {¶21} Amy subsequently filed objections to the magistrate’s decision which

were overruled by the trial court. On March 15, 2013, the trial court approved the

magistrate’s decision and issued orders in accordance with the magistrate’s

recommendations.

       {¶22} Amy now appeals asserting the following assignments of error.

                       ASSIGNMENT OF ERROR NO. I

       THE TRIAL COURT ERRED AS A MATTER OF LAW
       WHEN WILLIAMS V. WILLIAMS WAS USED AS THE
       JUSTIFICATION     FOR   THE    RETROACTIVE
       MODIFICATION OF THE CHILD SUPPORT PAYMENTS
       FOLLOWING THE RECEIPT OF SOCIAL SECURITY
       BENEFITS BY THE FATHER.

                       ASSIGNMENT OF ERROR NO. II

       EVEN IF IT IS FOUND THAT THE APPLICATION OF
       WILLIAMS WAS NOT IN ERROR, IT WOULD BE

                                        -10-
Case No. 5-13-11


       INEQUITABLE TO REQUIRE APPELLANT TO MAKE
       MONTHLY PAYMENTS TO APPELLEE GIVEN HER
       CURRENT FINANCIAL SITUATION.

                             First Assignment of Error

       {¶23} In her first assignment of error, Amy argues that the trial court

misapplied the ruling of the Supreme Court of Ohio in Williams v. Williams, 88

Ohio St.3d 441 (2000), when it concluded that Jeffrey had overpaid his child

support for the period of December 2009 through January 2012 and was entitled to

reimbursement from Amy.

       {¶24} In Williams, the Supreme Court was asked to resolve a conflict

between the appellate districts and answer the following question: “Should a

disabled parent’s child support obligation be directly set off by Social Security

payments received on behalf of a minor child, or should the joint child support

obligation of both parties be reduced by the amount of the Social Security

payments?” Id. at 442. The Supreme Court answered the question raised by

joining “ ‘an overwhelming majority’” of “jurisdictions” that permit a disabled

parent’s child support obligation to be directly set off by Social Security payments

received on behalf of the minor child.” Id. at 444.

       {¶25} Central to the Supreme Court’s rationale in Williams is the principle

that “Social Security benefits are characterized as a substitute for the disabled




                                        -11-
Case No. 5-13-11


parent’s earnings rather than gratuities from the federal government.” 2 Williams

at 443. The reasoning for this is twofold: (1) the underlying intent behind Social

Security disability payments to a child is to provide support that the disabled

parent is unable to provide; and (2) Social Security disability benefits represent

contributions that a worker has made throughout the course of employment and

the worker has a vested right in the payments. Thus, in this sense, the benefits

represent earnings in much the same way as do benefits paid by an insurance

company. Id. at 443-44.

         {¶26} The Supreme Court further addressed concerns about whether its

decision retroactively modifies an obligor’s child support obligation and stated, “it

is illogical to suggest that the granting of a credit will result in a windfall to the

obligor and will penalize the child by providing that child with less money for his

or her support. In essence, ‘a credit for * * * Social Security benefits does not

retroactively modify the disabled parent’s monthly child support obligation; it

merely changes the source of the payments.’ ” Id. at 444, citing In re Marriage of

Cowan, 279 Mont. 491, 500, 928 P.2d 214, 220 (1996) (emphasis added).3




2
   Notably, courts in other jurisdictions which have denied credit to a child support obligor have either
characterized Social Security disability payments made on the child’s behalf as mere gratuities from the
federal government or as funds belonging to the child. See Davis v. Davis, 780 N.W.2d 707 (N.D. 2010)
(discussing the different approaches taken by courts in various jurisdictions).
3
  The Supreme Court in Williams also clarified that if the Social Security payments received on the child’s
behalf exceed the obligor’s support obligation, then “the trial court shall enter judgment reflecting that no
child support is owed from the first time [the child] received the Social Security benefits.” Williams at 445.

                                                    -12-
Case No. 5-13-11


       {¶27} While the Supreme Court in Williams resolved the issue of how to

apply Social Security disability payments received on the child’s behalf to the

obligor’s current child support obligation, it did not specifically address the

additional question raised on appeal in this case—specifically, whether a child

support obligor who has remained current in his or her child support obligation is

entitled to a reimbursement when the obligee receives a lump sum Social Security

payment on the child’s behalf representing the same months that the obligor paid

his or her support obligation. Nevertheless, we find the Williams case to be

instructive in determining this issue because Williams has incorporated into Ohio

jurisprudence the legal proposition that a child support obligor is entitled to a

credit in his or her child support obligation when the child receives Social Security

dependency benefits as a consequence of the obligor being deemed disabled.

       {¶28} As mentioned in Williams, a majority of other jurisdictions have also

adopted the premise that Social Security payments paid on the child’s behalf as a

result of the obligor’s disability are considered earnings that directly off-set the

obligor’s child support obligation. Many of these jurisdictions, including some

other Ohio appellate districts, have also permitted the obligor to credit portions of

a lump sum payment of Social Security dependency benefits to child support

arrearages accrued during the months represented by the lump sum payment. See

e.g., Tibor v. Bendrick, 593 N.W.2d 395, ¶¶ 7-8 (N.D. 1999); Anderson v.


                                        -13-
Case No. 5-13-11


Anderson, 955 N.E.2d 236 (Ind. 2011); see, also, Marder v. Marder, 12th Dist.

Clermont No. CA2007-06-069, 2008-Ohio-2500, ¶ 22; Breen v. Kraus, 12th Dist.

Butler No. CA2002-06-143, 2003-Ohio-505; Terrell v. Terrell, 9th Dist. Summit

No. 15363 (June 24, 1992); Pride v. Nolan, 31 Ohio App. 3d 261, 263 (1st Dist.

1987).

         {¶29} Moreover, at least two courts in other jurisdictions have addressed

the precise issue raised in this appeal and have found that under these

circumstances the obligor is entitled to reimbursement from the obligee for the

child support previously paid. See Davis v. Davis, 780 N.W.2d 707 (N.D. 2010);

see, also, Paulhe v. Riley, 295 Wis.2d 541 (2006).             Both of these courts

determined that if, under applicable state law, the obligor is entitled to a dollar for

dollar credit in his or her child support obligation when the child receives Social

Security dependency benefits, then the obligor is also entitled to reimbursement

for child support paid to the obligee when the obligee subsequently receives a

lump sum of Social Security dependency benefits representing the same months

that the obligor paid child support. Davis at ¶ 15; Paulhe at ¶ 25. The Court in

Paulhe aptly noted an important public policy ground supporting this result.

         The paramount goal of child support is to promote the best
         interests of children and to avoid financial hardship to children
         of divorced parents. If we were to limit a payor’s credit
         entitlement to only situations of “unpaid support,” we would
         encourage disabled payors who nonetheless have the ability to
         pay support, to terminate child support payments in anticipation

                                         -14-
Case No. 5-13-11


       that potential future social security disability payments will
       eventually make up the shortfall. That would leave the child
       without child support during this interim, a result clearly
       contrary to the public policy underpinning child support. To his
       credit, [the obligor] did not take this route. Instead, he honored
       his child support obligations. As a result, he is now rightfully
       entitled to credit against those payments based on the social
       security disability payments that he funded by his earnings while
       working.

Paulhe at ¶ 22 (internal citations omitted). We agree with this reasoning and

therefore conclude that permitting Jeffrey to be entitled to reimbursement from

Amy for the child support he paid during the period of December 2009 through

January 2012 is consistent with the rule announced by the Supreme Court of Ohio

in Williams.

       {¶30} We note that on appeal Amy heavily relies upon Filon v. Green, 9th

Dist. Summit No. 23087, 2006-Ohio-4868, to contend that Jeffrey is not entitled to

reimbursement. The court in Filon addressed the same issue as the one raised by

Amy in this appeal and found that the trial court did not abuse its discretion in

denying reimbursement to the obligor based on the particular facts in that case. Id.

at ¶ 15.

       {¶31} Initially, we note that in reaching its decision, the court in Filon

relied upon jurisprudence from other jurisdictions that either, 1) does not

recognize the earnings nature of Social Security disability payments as the

Supreme Court of Ohio did in Williams or, 2) has since been abrogated to permit


                                       -15-
Case No. 5-13-11


the obligor to receive a credit in his or her child support. See e.g., Anderson v.

Anderson, 955 N.E.2d 236 (Ind. 2011) (noting that Brown v. Brown, 849 N.E. 2d

610 (Ind. 2006), which the court in Filon heavily relied upon, has since been

superseded by statute).

       {¶32} Second, and perhaps more persuasive to the court in Filon, were the

specific circumstances surrounding the obligor in that case which led the court to

conclude that equity did not favor a return of the obligor’s child support

overpayment. Id. at ¶12. There, the court found that the obligor’s actions of

refusing to inform the obligee of the status of his pending application for Social

Security disability benefits and telling the obligee that “it was none of her concern

and that she ‘was not getting any more money’ ” impaired the obligee’s ability “to

properly allocate resources to prepare to repay [the obligor] his overpaid support.”

Id. at ¶ 13. The court in Filon further determined that the obligor’s actions

demonstrated a complete disregard for the financial situation of the parties’ child

and noted that the obligee had used the lump-sum payment to invest in a college

fund for the child. Id. The court concluded its opinion by stating:

       [O]ur ruling serves the important public policy of encouraging
       parties who have children together to openly communicate about
       matters which directly affect the children’s well-being. While
       the issue is not presently before this Court, an obligor who
       timely communicates the status of his pending application for
       benefits undoubtedly places himself in a much stronger position
       to urge that reimbursement is equitable. Appellant chose not to
       cooperate with Appellee, despite the important ramifications of

                                        -16-
Case No. 5-13-11


        his actions on his own child. Accordingly, we cannot say that the
        trial court abused its discretion in finding that it was inequitable
        for Appellee to repay Appellant.

Id. at ¶ 15.

        {¶33} Unlike the obligor in Filon, the facts in the instant case demonstrate

that Jeffrey had placed himself in the “stronger position to urge that

reimbursement is equitable.” Filon at ¶ 15. Specifically, the record reflects that

Jeffrey was always forthcoming about the pending status of his Social Security

disability applications with both Amy and the HCCSEA. Moreover, as noted in

the findings of both magistrate and the trial court, the parties had previously dealt

with this same overpayment issue in 2009. The trial court at that time determined

that Jeffrey had overpaid his child support and was entitled to reimbursement from

Amy which resulted in the “impounding” of $13,989.00 into the “futures” account.

Thus, having been through this scenario once before, Amy was on notice that she

likely would not be entitled to keep both the lump sum Social Security

dependency payment and Jeffrey’s child support payments for the time period of

December 2009 through January 2012. Therefore, unlike the obligee in Filon,

Amy was clearly on notice that she may have to allocate resources to prepare to

repay Jeffrey for his overpayment of child support. 4


4
  According to the record, Amy received the check from the Social Security Administration for the lump
sum payment on February 9, 2012, nearly a month after the HCCSEA filed a motion requesting the court to
address any potential overpayment and reimbursement issues. (Doc. No. 241 at 7). Thus, not only was
Amy on notice of the overpayment issue by the resolution of parties’ prior court proceeding, but she was

                                                 -17-
Case No. 5-13-11


         {¶34} Despite all of this, Amy made the decision to spend the entire lump

sum payment (of $17,052.00) in the few months that elapsed between receiving

the check and the trial court’s determination of the overpayment and

reimbursement issue. Notably, also unlike like the obligee in Filon, Amy failed to

provide any specific details to the court explaining how she spent the lump sum

payment and therefore the court was unable to determine that any of these funds

were in fact spent for the benefit of the children. Thus, even applying the rationale

of the court in Filon, all of these factors weigh in favor of the trial court’s decision

to order Amy to reimburse Jeffrey for his child support overpayment.

         {¶35} Finally, we note Amy argues that even if Jeffrey is entitled to credit

in his child support obligation, the trial court erred in determining that the credit

should commence at the time Jeffrey was deemed disabled by the Social Security

Administration—i.e., December 2009. Instead, Amy argues that the credit should

not be applied until the children first received Social Security dependency

benefits—i.e., when Amy received the check for the lump sum payment in

February 2012. Again, Amy relies on Filon in support of her argument. We

acknowledge that the court in Filon does appear to endorse the application of the

credit as Amy contends. However, we do not find Filon to be persuasive on this

point. Rather, we find the application of the credit used by the Fifth Appellate


also served with legal notice that the same overpayment issue would be litigated with respect to this second
lump sum payment.

                                                   -18-
Case No. 5-13-11


District in Rice v. Rice, 177 Ohio App 3d. 476, 2008-Ohio-3518, ¶ 14, in which

the court determined that the obligor is entitled to credit “for each month he was

disabled, up until the full amount of this child-support obligation” to be more

consistent with the legal principle established by the Supreme Court in Williams.

       {¶36} For all the reasons stated above, we conclude that the trial court did

not err when it determined that Jeffrey overpaid his child support for the time

period of December 2009 through January 2012 and therefore was entitled to

reimbursement from Amy for the overpayment. Amy’s first assignment of error is

overruled.

                           Second Assignment of Error

       {¶37} In her second assignment of error, Amy argues that the trial court’s

order requiring her to reimburse Jeffrey for his child support overpayment in

monthly installments of $500.00 is unduly burdensome given her current financial

situation.

       {¶38} An appellate court reviews child support issues under an abuse of

discretion standard. Pauly v. Pauly, 80 Ohio St.3d 386, 390 (1997). “The term

‘abuse of discretion’ * * * implies that the court’s attitude is unreasonable,

arbitrary or unconscionable.” Blakemore v. Blakemore (1983), 5 Ohio St.3d 217,

219.




                                       -19-
Case No. 5-13-11


       {¶39} At the July 31, 2012 hearing conducted by the magistrate on the issue

of the child support overpayment and reimbursement, counsel for the HCCSEA

questioned Amy under oath about the accuracy of the income numbers used to

compute the parties’ current child support worksheet.          The child support

worksheet, which was admitted as an exhibit without objection and not disputed

by the parties on the record, reflected that Amy received a total annual income of

$26,156.00 in unemployment benefits and that Jeffrey received a total annual

income of $20,556.00 in Social Security disability benefits. The child support

worksheet also reflected that Amy continued to receive Social Security

dependency benefits for the children resulting in an annual payment of $8,136.00.

       {¶40} The magistrate specifically stated that she considered the amount of

Jeffrey’s overpayment, $18,105.52, and the parties’ financial conditions in

determining that monthly installments of $500.00 was a reasonable repayment.

Furthermore, in constructing a repayment plan, the magistrate also permitted Amy

to repay Jeffrey over a period of roughly three years rather than requiring her to

repay him the entire sum all at once.

       {¶41} On appeal, Amy claims the $500.00 monthly installments are

“entirely unreasonable considering her dire financial situation.” (Appellant’s Brief

at 13). However, other than generally alluding to some medical expenses for the

children, Amy presented no evidence of her “dire financial situation” either to the


                                        -20-
Case No. 5-13-11


magistrate or on appeal.       Moreover, Amy has cited no relevant authority

supporting her contention that the $500.00 monthly installments are unreasonable

under the circumstances and further offers no “reasonable” number in the

alternative.

       {¶42} Rather, Amy implores us to find that the trial court abused its

discretion in adopting the magistrate’s decision solely on the basis of equity. In

doing so, Amy overlooks the fact that her own conduct throughout the court

proceedings and in particular her unaccounted for spending of the excess benefits

received as outlined above, found to be “unconscionable” by both the magistrate

and the trial court, is one of the primary reasons she finds herself in this situation.

Accordingly, having found no evidence in the record to support her position on

appeal, we cannot find that the trial court’s decision was unreasonable, arbitrary or

unconscionable when it ordered Amy to repay Jeffery for his child support

overpayment in monthly installments of $500.00. Amy’s second assignment of

error is overruled.

       {¶43} For all these reasons, the judgment of the Hancock County Juvenile

Court is affirmed.

                                                                 Judgment Affirmed

WILLAMOWSKI and ROGERS, J.J., concur.

/jlr


                                         -21-